Citation Nr: 1004577	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement of expenses of the Veteran's 
last sickness from accrued benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to July 
1945, during which time he was awarded numerous awards and 
decorations, including the Combat Infantryman Badge and the 
Purple Heart Medal.  He died in October 2002.  The appellant 
in this case is the Veteran's ex-wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, inter alia, denied entitlement 
to accrued benefits.  The appellant's disagreement with that 
decision led to this appeal.  

In September 2006, the appellant testified at a Board 
hearing at the RO.  In April 2007, the Board remanded the 
matter for due process considerations.  



FINDING OF FACT

The record on appeal contains no evidence, nor does the 
appellant contend, that she paid any expense of the 
Veteran's last sickness or burial.  




CONCLUSION OF LAW

The criteria for entitlement to reimbursement of expenses of 
the Veteran's last sickness from accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
a claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  Under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issue addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the appellant's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA 
notice or development action is harmless error.  Pratt v. 
Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive).  Neither the appellant nor her representative 
has argued otherwise.



Background

The pertinent facts in this case are not in dispute.  

The appellant and the Veteran were divorced in November 
1989.  The Veteran died in October 2002.  

At the time of his death, the Veteran had several claims 
pending before VA, including entitlement to service 
connection for bilateral hearing loss and posttraumatic 
stress disorder (PTSD), as well as claims for increased 
ratings for various service-connected disabilities, 
including arthritis, residuals of shell fragment wounds to 
the head, back strain, and residuals of cold injury.  The 
Veteran had also claimed entitlement to special monthly 
compensation based on the need for aid and attendance.

In December 2002, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse.  
On her application, she acknowledged that she and the 
Veteran had been divorced since 1989, but indicated that she 
had lived with and cared for the Veteran from February 2002 
until his death in October 2002.  She indicated that she was 
seeking service connection for the cause of the Veteran's 
death, as well as death pension benefits.  

In a January 2003 determination, the RO denied the 
appellant's claims for DIC, death pension, and accrued 
benefits on the basis that she and the Veteran had been 
divorced since November 1989.  See 38 U.S.C.A § 101(3) (West 
2002); 38 C.F.R. § 3.50 (2009) (defining "surviving 
spouse").  

The appellant appealed the RO's decision, claiming that she 
was entitled to payment because she had "taken care of the 
veteran during the last few months of his life."  See March 
2003 notice of disagreement.  She indicated that she had 
"provided personal service to [the Veteran].  I made his 
last days comfortable."  See February 2004 VA Form 9.  

In a March 2004 letter, the RO again advised the appellant 
that she was not entitled to benefits as the surviving 
spouse of the Veteran.  The RO noted, however, that accrued 
benefits may be payable to the person who bore his last 
expenses.  The RO asked the appellant to submit additional 
information in connection with that theory of entitlement.  
The appellant did not respond.  

The Board notes that the record on appeal does contain 
documentation itemizing the costs for the Veteran's burial.  
These documents indicate, however, that the Veteran's 
daughter bore these expenses, not the appellant.  

In its January 2006 supplemental statement of the case 
(SSOC), the RO continued the denial of the appellant's claim 
for accrued benefits, noting that she was not the surviving 
spouse of the Veteran, nor had she provided evidence of 
payment of the Veteran's last expenses.  

In September 2006, the appellant testified at a Board 
hearing at the RO.  She testified that she had cared for the 
Veteran during the last months of his life, helping him 
shower, dress and attend medical appointments.  She also 
testified that she had cooked his meals, cleaned his 
apartment, and taken him on special outings.  Based on the 
number of hours she worked, and assuming a payment of 
minimum wage, she estimated that she was entitled to 
$12,864, equal to the value of the services she had provided 
to the Veteran.  

At the hearing, the appellant submitted an itemized estimate 
of the number of hours she spent caring for the Veteran from 
February 2002 until the date of his death in October 2002.  
During that period, she claimed to have spent 1608 hours 
caring for the Veteran.  Assuming a payment of $8 per hour, 
she calculated that she was entitled to $12,864 from any 
accrued benefits due the Veteran.  


Applicable Law

Periodic monetary benefits to which a Veteran was entitled 
at death, either by reason of existing VA ratings or 
decisions or those based on evidence in the file at date of 
death, and due and unpaid, are known as "accrued benefits."  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).  
Following timely filing of a proper claim, such benefits 
will be paid according to a statutorily prescribed order of 
distribution.  Essentially, accrued benefits are paid as 
follows:  (i) to the Veteran's spouse; (ii) his or her 
children (in equal shares); or (iii) his or her dependent 
parents (in equal shares) or the surviving parent.  
38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. 
§ 3.1000(a)(1) (2009).  In all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness 
or burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. 
§ 3.1000(a)(5) (2009).  


Analysis

As set forth above, in order to be eligible for accrued 
benefits, the claimant must qualify as a member of one of 
the statutorily enumerated categories of recipients.  See 
Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Marlow 
v. West, 12 Vet. App. 548, 551 (1999).  As a preliminary 
matter, the Board notes that the evidence does not show, nor 
does the appellant contend, that she is entitled to any 
accrued benefits as the surviving spouse of the Veteran.  
See 38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2009) 
(defining "surviving spouse").  

Rather, the only avenue potentially available to the 
appellant is 38 U.S.C.A. § 5121(a)(6), which provides that 
"[i]n all other cases, only so much of the accrued benefits 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness and burial."  See also 
38 C.F.R. § 3.1000(a)(5).  

In this case, the Board finds that the plain language of the 
applicable statute and regulation is clear.  Accrued 
benefits are payable only as necessary to "reimburse" an 
individual who "bore the expense" of a Veteran's last 
sickness or burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 
38 C.F.R. § 3.1000(a)(5) (2009).  

Here, the record on appeal shows that the Veteran's 
daughter, not the appellant, bore the expenses of the 
Veteran's burial.  Additionally, there is no indication, nor 
does the appellant contend, that she paid any expense of the 
Veteran's last sickness or burial.  See Caranto v. Brown, 4 
Vet. App. 516, 519 (1993) (noting that the claimant bears 
the burden of "producing the evidence necessary for the VA 
to determine whether an award from accrued benefits may be 
properly made.").  

Although the appellant helped care for the Veteran in his 
final months, the evidence does not show that she bore any 
monetary expense related to his last sickness.  The law 
provides only for reimbursement of expenses borne; there is 
no basis for payment to the appellant for her time in 
helping to care for the Veteran.  Indeed, the Court has 
specifically held that nonmedical expenses are excluded in 
cases such as this.  Caranto, 4 Vet. App. at 518.

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1004).  Based on the undisputed facts of this case, the 
appellant is not entitled to accrued benefits. 38 U.S.C.A. 
§§ 5112, 5121 (West 2002); 38 C.F.R. §§3.500, 3.1000 (2009).  

In reaching this decision, the Board notes that this matter 
was remanded in April 2007 for the purpose of affording the 
RO the opportunity to adjudicate the pending claims filed by 
the Veteran prior to his death, followed by a 
reconsideration of the appellant's claim in light of 
additional evidence she submitted, namely, the estimate of 
the value of the care and assistance she had provided to the 
Veteran prior to his death.  The Board has considered 
whether the actions requested in its April 2007 remand have 
been fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that 
substantial compliance with the terms of a Board remand is 
required).  

In that regard, on remand, the RO did not expressly 
adjudicate the pending claims filed by the Veteran prior to 
his death before reconsidering the appellant's entitlement 
to reimbursement from any such accrued benefits.  The RO 
did, however, conclude that even if accrued benefits were 
found to exist based on the Veteran's pending claims, in the 
instant case, the appellant would still be ineligible for 
the benefit sought on appeal, as the applicable legal 
criteria provided only for "reimbursement" to individuals 
who "paid" for a Veteran's last illness or burial.  Because 
the appellant paid none of the expenses associated with the 
Veteran's last sickness or burial, however, any adjudication 
of the Veteran's pending claims was not necessary.  Thus, 
any failure by the RO to substantially comply with the 
Board's April 2007 remand instructions in this regard was 
harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to reimbursement of expenses of the Veteran's 
last sickness from accrued benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


